United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50287
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFRED HOWARD PREJEAN, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-33-1
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Alfred Howard Prejean, Jr., pleaded guilty to manufacturing

methamphetamine and was sentenced to 130 months of imprisonment,

three years of supervised release, a $1,000 fine, and a $100

special assessment.

     Prejean argues on appeal that the district court erred in

using 251.51 grams of “bones” to calculate drug quantity without



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50287
                                -2-

first determining whether they contained chemicals that could not

be consumed and that should have been excluded from the weight

calculation.   At sentencing, the district court denied Prejean’s

motion to appoint an expert to testify about bones based on that

expert’s testimony in another trial and overruled without

explanation Prejean’s objection to the inclusion of the bones in

the drug quantity calculation.   Because there is no evidence on

the record of the district court’s findings concerning the nature

of bones, this court is unable to consider the issue whether

bones should be included in the drug quantity calculation.     See

United States v. Hardin, ___ F.3d ___, No. 05-50312, 2006 WL

162552, *4-*6 (5th Cir. Jan. 23, 2006).   Accordingly, Prejean’s

sentence is vacated and the case is remanded for resentencing.

Prior to resentencing, the district court shall hold a hearing on

the nature of bones because such findings are necessary for the

district court to determine whether the bones should be included

in the drug quantity for which Prejean was held accountable.     See

id. at *5.

     Prejean also argues that the district court erred in

increasing his offense level pursuant to § 2D1.1(b)(5)(A), which

provides that the base offense level should be increased by

two levels “[i]f the offense involved (i) an unlawful discharge,

emission, or release into the environment of a hazardous or toxic

substance; or (ii) the unlawful transportation, treatment,
                          No. 05-50287
                               -3-

storage, or disposal of a hazardous waste.”   Application note 19

to § 2D1.1 provides that subsection (b)(5)(A) applies if the

conduct for which the defendant is held accountable falls under

one of several listed statutes.   The record does not support a

finding by the district court that Prejean’s conduct fell under

any of the listed statutes.   Accordingly, we vacate Prejean’s

sentence and remand for resentencing on this basis as well.

     SENTENCE VACATED; CASE REMANDED.